DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 improperly depends from itself.  Further, there is no clear antecedent basis for “the plastic” as recited in claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girard (US-345,630).
 	Girard shows a combination tool that is capable of “operating” certain handles and buttons comprising a handle (D) with a trapezoidal opening (E), a first surface (C) that is capable of pushing, a second surface (G) that is smaller in surface area than the first surface (C) and is also capable of pushing, and a hook (B).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibow et al. (US-8,308,209).
 	The patent to Bibow et al. shows a tool (10) that is capable of operating certain handles and buttons comprising a handle (18) with ergonomic undulations for receiving a user’s fingers, a pointed pushing surface and adjacent hook (see embodiment of Fig. 4), and a light (50) disposed within the body of the tool.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yitzhaki (US-10,036,415).
 	Yitzhaki shows a tool for pulling (see Fig. 3A) or pushing (see Fig. 3C) comprising an open handle portion (14,36), a hook (12), and a first surface (20,28) that is capable of pushing handles or buttons of a certain size (see Fig. 3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yitzhaki (US-10,036,415) in view of Swain (US-2007/0257498).
 	The Yitzhaki patent does not disclose a tracking device as called for in claim 4 of the instant application.
	Swain shows a portable carrying device comprising an RFID tracking device embedded within its handle to allow a user to know the whereabouts of the device at all times (see paragraph [0020]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an RFID tracking device within the tool body of the Yitzhaki device, as taught by Swain, so that the tool could be located if misplaced.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yitzhaki (US-10,036,415) in view of Kolb (US-2019/0029405).
 	Kolb shows a tool substantially similar in function to the Yitzhaki device, but Kolb’s tool is manufactured from an antimicrobial plastic such as polymeric biocide (see paragraph [0034]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the Yitzhaki tool out of polymeric biocide, as taught by Kolb, in order to help prevent the spread of germs.


Specification
The abstract of the disclosure is objected to because it is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US-5,685,586) and Barrett (US-5,003,437) show tools having a hook at one end and a light disposed through the body thereof.  The patent to Metzger et al. (US-7,178,845) shows a hook for operating different types of door handles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/28/2022